Citation Nr: 0709098	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopy and chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
September 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran an increased 
evaluation, from noncompensable to 10 percent, for each knee.  
The veteran appeals the rating decision and seeks an 
increased evaluation greater than 10 percent for each knee.

During the course of the appeal, the Board remanded the case 
to the RO for additional evidentiary and procedural 
development in February 2004 and May 2005.  In a February 
2006 Board decision, the claim for a rating increase in 
excess of 10 percent for each knee was denied.  He appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court").  The veteran's 
representative filed a joint motion with the Secretary of VA 
to vacate the February 2006 Board decision and remand the 
appeal to the Board for a new decision.  In an October 2006 
order, the Court granted the parties' motion, vacated the 
February 2006 Board decision, and remanded the appeal to the 
Board for a new decision that complied with points raised by 
both parties to the appeal in the joint motion.


FINDINGS OF FACT

1.  Status post arthroscopy and chondromalacia of the right 
knee is manifested predominantly with a range of motion 
limited in flexion from 100 degrees to 130 degrees, extension 
from 0 degrees to five degrees, and accompanied by swelling, 
some effusion, pain with motion, but no joint instability.
2.  Chondromalacia of the left knee is manifested 
predominantly with a range of motion limited in flexion from 
110 degrees to 130 degrees, but with normal extension, no 
effusion, and no joint instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post arthroscopy and chondromalacia of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5258, 5259, 5260, 5261 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's 
application to reopen his claim for a rating increase for 
each knee was received in February 2002.  He was notified of 
the provisions of the VCAA in correspondence dated in 
February 2002, March 2002, February 2004, and May 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
All relevant VA medical records showing the state of each 
knee for the period from 2001 - 2005 have been obtained and 
associated with the evidence.  These records include the 
reports of VA examinations conducted in May 2002, September 
2004, December 2004, and August 2005, which addressed the 
severity of each knee disability.  The veteran has presented 
oral testimony before the Board in support of his claims in 
October 2003.  Furthermore, following the October 2006 Court 
order that vacated the adverse Board decision of February 
2006, VA sent the veteran a letter in December 2006 inviting 
him to submit any additional evidence he may have to support 
his claims.  However, no response was received from the 
veteran with any further supportive evidence.  The Board thus 
concludes that there is no additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates for awards of VA compensation.  As this 
appeal is based on a reopened claim for a rating increase, 
for which the veteran has received notice several times over 
of how the VCAA applied to his claim, the Board finds that he 
has received adequate notice of the VCAA provisions as they 
pertain to increased rating claims.  Because this claim is 
being denied, the issue of entitlement to an earlier 
effective date for an increased rating award is rendered moot 
and any other notice requirements beyond those cited for 
increased rating claims are not applicable.  Therefore, as 
there has been substantial compliance with all pertinent VA 
law and regulations, to move forward with adjudication of 
this appeal would not cause any prejudice to the veteran.

Factual Background

By rating decision of August 1987, the veteran was granted 
service connection for status post arthroscopy with partial 
lateral meniscectomy and excision of plica, chondromalacia of 
the right knee and chondromalacia of the left knee.  In 
February 2002, he reopened his claim for a rating increase 
for each knee.

An April 2001 VA outpatient medical record shows that the 
veteran complained of an episode of locking in his knee, 
which was associated with pain and swelling. This resolved 
during the week.  He also reported a daily swelling in his 
knees since that time with the right greater than the left.  
He had an increase in his symptoms as the day progressed and 
his symptoms were exacerbated by any physical activity.  
Physical examination revealed that the right knee joint had 
no diffusion.  He had pain to palpation in the medial joint 
line and no lateral joint line tenderness.  He did have some 
discomfort with palpation of the posterior knee with some 
fullness noted.  There was no distinct mass or distinct fluid 
collection palpable.  He had no pain to palpation of his 
patella.  He had minimal pain with flexion and extension and 
range of motion of his patellofemoral joint, and he did have 
some crepitus with range of motion.  His knee was stable to 
varus and valgus stress at zero and 30 degrees. Anterior and 
posterior drawer, Lachman and McMurray tests were negative 
for pain or a click.  X-rays of both knees showed some mild 
arthritic changes including some squaring of the condyles 
with a small amount of subchondral sclerosis.  The examiner 
noted atrophy of the quads on the right, mostly likely due to 
disuse.  It was noted that the veteran may have had some 
degenerative meniscal tears that were causing his symptoms.  
He also may have had a meniscal cyst or possible Baker's cyst 
to the posterior aspect of his knee secondary to the 
inflammation in his knee joint.  The examiner also noted that 
the veteran's symptoms could also be related to early 
osteoarthritis of the knee.

A May 2001 VA outpatient medical record showed no evidence of 
effusion in the right knee. The veteran had full range of 
motion and there was some guarding with range of motion.  He 
had good stability with valgus strain at zero to 30 degrees.  
He also had stability with anterior and posterior forces.  
Lachman and McMurray's tests were negative for any pain or 
clicking.  The examiner noted that the veteran had evidence 
of a medial meniscal tear on magnetic resonance imaging (MRI) 
with consistent symptoms.

An October 2001 VA outpatient medical record shows that the 
veteran had about 5 degrees of extension in the right knee 
and flexion to 120 degrees with some crepitus noted.  His 
patella was stable.  He also had mild Baker's cyst in the 
posterior aspect in his popliteal fossa.  He did not have any 
effusion.

In May 2002, the veteran underwent a VA examination, wherein 
he stated that he had pain in his right knee worse than the 
left and the pain in the right knee was eight out of 10 in 
intensity and flared to a 10 at times.  He stated there was 
weakness in both knees and stiffness in both knees in the 
morning.  He also complained of swelling in the knees on the 
right more than on the left, but no heat or redness.  He had 
sensations of instability in the right knee, but not in the 
left, which occurred two to three times a day.  There had 
been some locking in the right knee and he had severe locking 
in the right knee about a year ago.  He stated that he had an 
MRI and it revealed torn cartilage, arthritis, and a Baker's 
cyst.  There was fatigability and lack of endurance in both 
knees with the right greater than the left.  His current job 
required him to get in and out of a small truck or car and by 
the end of the day, his right knee symptoms would flare.  
Precipitating factors were increase in activities, cold damp 
weather, and prolonged standing more than 30 minutes.  
Alleviating factors were sitting and rest.  He had no 
episodes of dislocation or recurrent subluxation.  Physical 
examination revealed obvious swelling and effusion on the 
right knee, but no discoloration.  There was incomplete 
extension of the right knee.  The right knee remained 
extended 80 degrees from the vertical and did not dangle at 
90 degrees as the left knee.  Examination of the right knee 
revealed tenderness medially, posteriorly and over the 
patella.  There was no pain with ballottement of the patella.  
Examination of the left knee revealed tenderness medially and 
posteriorly.  There was no ligament laxity of either knee and 
no discoloration.  There was also no effusion of the left 
knee.  Motor strength was 4/5 in the left knee and 3.5/5 of 
the right knee to extension.  Range of motion of the right 
knee was reduced when compared to the left knee.  The 
diagnoses were right knee degenerative joint disease with 
Baker's cyst, medial meniscus tear of the right knee, status 
post meniscus surgery, and left knee pain.  The VA examiner 
reviewed a May 2001 MRI of the right knee and found a small 
right knee effusion.  There was also a small Baker's cyst and 
evidence of a medial meniscus tear.  There was also evidence 
of degenerative changes in the medial femoral compartment.  
The ligaments were intact and the lateral meniscus was 
intact.  Range of motion testing revealed normal extension of 
the right and left knees and flexion in the left knee to 110 
degrees and flexion in the right knee to 100 degrees.

A May 2002 VA physical therapy record showed range of motion 
testing for the veteran's knees.  Active range of motion 
testing revealed extension of the right knee limited to 18 
degrees and flexion of the right knee limited to 75 degrees.  
Extension of the left knee was limited to 10 degrees and 
flexion of the left knee was limited to 90 degrees.  Passive 
range of motion revealed extension of the right knee to five 
degrees and flexion of the right knee to 105 degrees.  
Extension of the left knee was to five degrees and flexion of 
the left knee was to 120 degrees.  Active range of motion 
after 10 repetitions with five pound weights revealed 
extension of the right knee limited to 20 degrees and flexion 
of the right knee limited to 70 degrees. Extension of the 
left knee was limited to 15 degrees and flexion of the left 
knee was limited to 80 degrees.

In October 2003, the veteran testified during a Board hearing 
and stated that he wore a knee brace on the right knee, which 
he had been wearing for two years.  He stated that his right 
knee gave out on him when walking or going up steps.  His 
left knee would give out on him as well and both of his knees 
would swell if he was on them for a length of time.  At that 
time he had a sedentary job.  On a scale of one to 10 in 
regards to pain, he rated his left knee as a five daily and 
an eight to nine for his right knee.  He stated that he had 
missed about four or five days of work in the past year 
because of his knees.

A June 2004 MRI of the left knee revealed a linear tear of 
the posterior horn of the medial meniscus, a complex linear 
tear of the posterior horn of the lateral meniscus, and a 10 
mm posterior and 7 mm lateral paramensical cysts 
communicating with the complex tear of the lateral meniscus.

In September 2004, the veteran underwent a VA examination.  
The veteran stated that he had swelling in knees, as well as 
stiffness, weakness, pain and occasional locking.  He also 
had fatigability and lack of endurance.  He denied any 
episodes of dislocation or subluxation.  Physical examination 
revealed tenderness of the prepatellar tendon as well as 
tenderness of the lateral side of both knees.  There was 
moderate swelling in both knees and guarding of motion.  
There was weakness and excess fatigability and the examiner 
noted evidence of pain on motion, but no lack of 
coordination.  The diagnosis was chronic sprain of both 
knees, which was a major impact on the veteran's ability to 
find a gainful employment.  X-rays of the knees revealed a 
normal examination of the knees.  Active range of motion 
testing revealed extension of the right knee limited to 25 
degrees and extension limited to 15 degrees for the left 
knee.  Flexion of the right knee was to 65 degrees and 85 
degrees for the left knee.  Passive range of motion revealed 
extension of the right knee at 15 degrees and the left knee 
at 10 degrees.  Flexion of the right knee was to 80 degrees 
and 95 degrees for the left knee.  Repetitive testing with 
resistance revealed active range of motion in extension at 25 
degrees for the right knee and 20 degrees for the left knee.  
Flexion was to 60 degrees for the right knee and 80 degrees 
for the left knee.  The veteran reported pain at the end of 
active range of motion and beginning of passive range of 
motion.  Pain was increased with repetitions.

In December 2004, range of motion studies of the knees was 
conducted by VA to clarify the results of the range of motion 
testing during the September 2004 VA examination.  Testing 
for active range of motion revealed extension limited to 
three degrees for the right knee and flexion limited to 100 
degrees.  Extension was normal for the left knee and flexion 
was to 125 degrees.  Passive range of motion revealed 
extension at 3 degrees for the right knee and flexion to 110 
degrees. Extension was normal for the left knee and flexion 
was to 130 degrees.  Repetitive testing with resistance 
revealed extension limited to three degrees for the right 
knee and flexion to 100 degrees.  Extension of the left knee 
remained normal and flexion was to 125 degrees.

A December 2004 VA outpatient medical record shows the 
veteran complaining of left knee pain and snapping.  Physical 
examination revealed no effusion, but tenderness over the 
medial joint line.  He had full range of motion and increased 
pain on hyperextension.  The diagnosis was a tear posterior 
horn left medial meniscus.

In June 2005, the veteran began receiving injections of 
hyaluronate for both knees to promote cartilage growth.  The 
diagnosis at that time was degenerative joint disease of the 
knees.  Records show that the veteran continued to have pain 
after the injections.

In August 2005, the veteran underwent a VA examination. The 
veteran denied that his knee disabilities had any effect on 
his current job.  The veteran's complaints as to swelling and 
pain remained the same from prior VA examinations.  Physical 
examination of the right knee revealed no tenderness along 
the joint line.  There was also no evidence of pain on 
motion, no edema, redness, effusion, or swelling.  There was 
no meniscal or ligamentous instability and the knee was 
stable to varus, valgus, and anterior/posterior drawer 
testing.  Examination of the left knee revealed no objective 
evidence of pain on motion and no tenderness along the medial 
and lateral joint line.  There was no edema, redness, 
effusion, or swelling.  The knee was stable to varus, valgus, 
anterior, posterior Drawer test and there was no ligamentous 
or meniscus instability.  Range of motion testing was 
conducted and revealed that active and passive range of 
motion in flexion of the right and left knees were to 130 
degrees.  Extension was normal.  Range of motion after 
repetitive testing with resistance remained the same.  The 
diagnosis was chondromalacia patella bilateral knees.  X-rays 
of the bilateral knees revealed a normal examination of the 
both knees.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2006)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

525
8
Cartilage, semilunar,dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006)



525
9
Cartilage, semilunar, removal of, symptomatic:
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

The Board notes that the veteran's knee disabilities may be 
rated under both the Diagnostic Code for arthritis and the 
Diagnostic Code for joint instability.  In precedent opinion 
VAOPGCPREC 23-97 (July 1, 1997), the VA Office of the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a (2006).  
The Office of the General Counsel noted that Diagnostic 
Code 5257 specifically addressed only instability of the knee 
and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel 
determined that because these Diagnostic Codes applied either 
to different disabilities or to different manifestations of 
the same disability, the evaluation of knee dysfunction under 
both Codes would not amount to pyramiding (i.e., evaluating 
the same disability under various diagnoses) which was to be 
avoided under 38 C.F.R. § 4.14 (2006).

The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5261, 
pursuant to which limitation of motion of the knee and 
cartilage injuries are rated.  However, to give the veteran 
every consideration in connection with the matter on appeal, 
the Board has, as the RO has done, considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent each for the veteran's 
right knee disability and left knee disability is not 
warranted.  Although a diagnosis of degenerative joint 
disease of the knees was presented on a June 2005 treatment 
report, this assessment was not predicated on radiographic 
evidence that demonstrated the actual existence of an 
arthritic condition affecting each knee.  Two months 
afterward, in August 2005, X-ray studies were conducted on 
the veteran's knees showing normal radiographic findings, 
thereby calling into question the validity of the prior June 
2005 diagnosis.  The Board finds that the August 2005 X-ray 
examination showing normal knees with no bony pathology is 
substantially more probative than the unsupported June 2005 
diagnosis of degenerative joint disease.  In this regard, the 
language of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
specifically requires that the existence of degenerative 
arthritis be established by X-ray findings before an 
orthopedic disability may be rated under this Diagnostic 
Code.  Therefore, the Board concludes that a definitive 
clinical diagnosis of degenerative joint disease of the knees 
is not supported by the radiographic evidence, and thus the 
criteria contained in Diagnostic Code 5003 for rating 
impairment due to arthritis may not be used as a basis to 
rate the veteran's bilateral knee disability at the present 
time.

Notwithstanding the veteran's subjective complaints of 
experiencing sensations of instability in both knee joints, 
he was not demonstrated to have actual instability of the 
right or left knee or recurrent subluxation of either knee on 
objective medical examinations conducted during the course of 
this appeal.  Therefore, an evaluation using 38 C.F.R. § 
4.71a, Diagnostic Code 5257 is not for application in the 
present case.  

Although the veteran was noted to have effusion in the right 
knee during the May 2002 VA examination, future VA treatment 
records and examination reports in December 2004 and August 
2005 show that the veteran had no effusion in the right knee.  
In addition, the veteran is not shown to have effusion in his 
left knee joint.  Moreover, although he has stated that he 
had symptoms of locking, there has been no objective evidence 
that the veteran had any episodes of locking in the joint.  
In this regard, although the veteran is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, an evaluation 
using 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2006) is not 
applicable for the veteran's left and right knee disabilities 
because these criteria require frequent episodes of locking, 
pain and effusion in the joint, and although effusion was 
found in the right knee joint on one occasion, it has not 
been shown to be frequent.

An evaluation in excess of 10 percent using 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2006) for limitation of 
motion is also not warranted.  A May 2002 VA physical therapy 
note does show that the veteran was limited in extension to 
20 degrees in the right knee and 15 degrees in the left knee 
after repetitive use and with resistance.  However, the 
remaining medical records from October 2001, May 2002, 
December 2004, and August 2005 show that the veteran did not 
have a limitation of range of motion of either the left or 
right knee that would be compensable under these diagnostic 
codes.  Further, the September 2004 VA medical examination 
report showed increased limitation of motion of the left and 
right knees, but these results were later clarified in the 
December 2004 VA medical report.  Thus, the Board finds that 
the predominant range of motion of the veteran's left and 
right knees is not compensable under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2006) and does not warrant an 
evaluation in excess of 10 percent.  The Board has considered 
the veteran's subjective complaints of pain on motion, with 
weakness and joint fatigue on use, pursuant to 
38 C.F.R. §§ 4.40, 4.45 (2006) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the medical evidence indicates 
that any additional limitation of motion associated with 
these subjective complaints of knee pain, fatigue, and 
weakness still does not meet the criteria for an evaluation 
greater than 10 percent on the basis of limitation of motion.  
Finally, the Board notes that the veteran does not have 
ankylosis of the left or right knee and 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2006) would not apply.

In conclusion, an evaluation in excess of 10 percent for the 
veteran's right knee disability and an evaluation in excess 
of 10 percent for the veteran's left knee disability are not 
warranted using all rating criteria applicable for 
disabilities of the knee.

The Board further concludes that there is no clinical 
evidence of an exceptional or unusual disability picture 
associated with the veteran's bilateral knee disability, with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  By the veteran's own admission at the VA 
examination of August 2005, his knee disabilities had no 
adverse effect on his current job.  Therefore, the Board is 
not required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006).  See Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopy and chondromalacia of the right knee 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


